UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS REGISTERED MANAGEMENT INVESTMENT COMPANIES INVESTMENT COMPANY ACT FILE NUMBERS 811-4325 FIRST INVESTORS LIFE SERIES FUNDS (Exact name of registrant as specified in charter) 110 Wall Street New York, NY 10005 (Address of principal executive offices) (Zip code) Joseph I. Benedek First Investors Management Company, Inc. Raritan Plaza I Edison, NJ 08837-3620 (Name and address of agent for service) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: 1-212-858-8000 DATE OF FISCAL YEAR END: DECEMBER 31, 2008 DATE OF REPORTING PERIOD: SEPTEMBER 30, 2008 Item 1. Schedule of Investments The Quarterly Schedule of Portfolio Holdings follows Portfolio of Investments (unaudited) BLUE CHIP FUND September 30, 2008 Shares or Principal Amount Security Value COMMON STOCKS-99.4% Consumer Discretionary-9.1% 13,300 Best Buy Company, Inc. $498,750 14,900 Carnival Corporation 526,715 29,700 CBS Corporation - Class "B" 433,026 16,971 Comcast Corporation - Class "A" 333,141 27,150 Comcast Corporation - Special Class "A" 535,398 20,800 H&R Block, Inc. 469,040 49,900 Home Depot, Inc. 1,291,911 11,400 * Kohl's Corporation 525,312 40,900 Lowe's Companies, Inc. 968,921 17,900 McDonald's Corporation 1,104,430 53,600 News Corporation - Class "A" 642,664 9,500 NIKE, Inc. - Class "B" 635,550 20,600 Staples, Inc. 463,500 14,800 Target Corporation 725,940 89,700 Time Warner, Inc. 1,175,967 22,400 * Viacom, Inc. - Class "B" 556,416 45,900 Walt Disney Company 1,408,671 12,295,352 Consumer Staples-16.4% 26,100 Altria Group, Inc. 517,824 23,300 Anheuser-Busch Companies, Inc. 1,511,704 25,400 Avon Products, Inc. 1,055,878 46,100 Coca-Cola Company 2,437,768 11,200 Colgate-Palmolive Company 843,920 7,900 Costco Wholesale Corporation 512,947 29,400 CVS Caremark Corporation 989,604 10,400 General Mills, Inc. 714,688 10,900 Hershey Company 430,986 19,900 Kimberly-Clark Corporation 1,290,316 39,861 Kraft Foods, Inc. - Class "A" 1,305,448 35,000 PepsiCo, Inc. 2,494,450 30,300 Philip Morris International, Inc. 1,457,430 40,335 Procter & Gamble Company 2,810,946 14,400 Safeway, Inc. 341,568 34,800 Walgreen Company 1,077,408 41,200 Wal-Mart Stores, Inc. 2,467,468 22,260,353 Energy-12.8% 12,700 BP PLC (ADR) 637,159 39,200 Chevron Corporation 3,233,216 25,771 ConocoPhillips 1,887,726 5,500 Devon Energy Corporation 501,600 65,400 ExxonMobil Corporation 5,078,964 27,400 Halliburton Company 887,486 5,500 Hess Corporation 451,440 19,600 Marathon Oil Corporation 781,452 24,100 Schlumberger, Ltd. 1,881,969 29,550 Spectra Energy Corporation 703,290 8,724 * Transocean, Inc. 958,244 10,800 Valero Energy Corporation 327,240 17,329,786 Financials-12.1% 13,600 ACE, Ltd. 736,168 15,600 Allstate Corporation 719,472 32,500 American Express Company 1,151,475 43,214 Bank of America Corporation 1,512,490 47,305 Bank of New York Mellon Corporation 1,541,197 250 * Berkshire Hathaway, Inc. - Class "B" 1,098,750 14,000 Capital One Financial Corporation 714,000 15,500 Chubb Corporation 850,950 38,600 Citigroup, Inc. 791,686 56,032 JPMorgan Chase & Company 2,616,694 15,600 Marsh & McLennan Companies, Inc. 495,456 13,500 Merrill Lynch & Company, Inc. 341,550 21,000 Morgan Stanley 483,000 6,400 PNC Financial Services Group, Inc. 478,080 6,900 SunTrust Banks, Inc. 310,431 15,700 Travelers Companies, Inc. 709,640 20,500 U.S. Bancorp 738,410 30,400 Wells Fargo & Company 1,140,912 16,430,361 Health Care-14.6% 29,900 Abbott Laboratories 1,721,642 17,800 Aetna, Inc. 642,758 24,900 * Amgen, Inc. 1,475,823 8,700 Baxter International, Inc. 570,981 46,200 Bristol-Myers Squibb Company 963,270 15,025 Covidien, Ltd. 807,744 8,300 * Genentech, Inc. 736,044 59,200 Johnson & Johnson 4,101,376 13,500 McKesson Corporation 726,435 29,300 Medtronic, Inc. 1,467,930 29,200 Merck & Company, Inc. 921,552 23,700 Novartis AG (ADR) 1,252,308 115,440 Pfizer, Inc. 2,128,714 11,300 * St. Jude Medical, Inc. 491,437 13,200 Teva Pharmaceutical Industries, Ltd. (ADR) 604,428 19,400 UnitedHealth Group, Inc. 492,566 18,000 Wyeth 664,920 19,769,928 Industrials-10.6% 18,500 3M Company 1,263,735 6,800 Boeing Company 389,980 4,900 Caterpillar, Inc. 292,040 12,000 Dover Corporation 486,600 6,900 Eaton Corporation 387,642 22,700 Emerson Electric Company 925,933 139,400 General Electric Company 3,554,700 16,500 Honeywell International, Inc. 685,575 14,800 Illinois Tool Works, Inc. 657,860 12,200 ITT Corporation 678,442 10,900 Lockheed Martin Corporation 1,195,403 10,000 Northrop Grumman Corporation 605,400 17,525 Tyco International, Ltd. 613,725 11,200 United Parcel Service, Inc. - Class "B" 704,368 33,700 United Technologies Corporation 2,024,022 14,465,425 Information Technology-17.2% 11,600 Accenture, Ltd. - Class "A" 440,800 11,500 Analog Devices, Inc. 303,025 5,600 * Apple, Inc. 636,496 23,400 Applied Materials, Inc. 354,042 10,200 Automatic Data Processing, Inc. 436,050 84,800 * Cisco Systems, Inc. 1,913,088 29,000 Corning, Inc. 453,560 60,800 * Dell, Inc. 1,001,984 13,500 * eBay, Inc. 302,130 74,300 * EMC Corporation 888,628 43,000 Hewlett-Packard Company 1,988,320 80,600 Intel Corporation 1,509,638 19,200 International Business Machines Corporation 2,245,632 175,100 Microsoft Corporation 4,673,419 44,600 Nokia Corporation - Class "A" (ADR) 831,790 59,700 * Oracle Corporation 1,212,507 16,800 QUALCOMM, Inc. 721,896 31,900 * Symantec Corporation 624,602 35,300 Texas Instruments, Inc. 758,950 16,025 Tyco Electronics, Ltd. 443,251 33,800 Western Union Company 833,846 28,900 Xerox Corporation 333,217 21,900 * Yahoo!, Inc. 378,870 23,285,741 Materials-2.8% 19,400 Alcoa, Inc. 438,052 32,100 Dow Chemical Company 1,020,138 24,800 DuPont (E.I.) de Nemours & Company 999,440 17,800 International Paper Company 466,004 9,000 Newmont Mining Corporation 348,840 10,000 PPG Industries, Inc. 583,200 3,855,674 Telecommunication Services-2.5% 61,000 AT&T, Inc. 1,703,120 51,000 Verizon Communications, Inc. 1,636,590 3,339,710 Utilities-1.3% 11,000 American Electric Power Company, Inc. 407,880 58,300 Duke Energy Corporation 1,016,169 7,600 FPL Group, Inc. 382,280 1,806,329 Total Value of Common Stocks (cost $103,157,764) 134,838,659 SHORT-TERM INVESTMENTS-.5% Money Market Fund $700 M First Investors Cash Reserve Fund, 2.16% (cost $700,000)** 700,000 Total Value of Investments (cost $103,857,764) 99.9 % 135,538,659 Other Assets, Less Liabilities .1 120,647 Net Assets 100.0 % $135,659,306 * Non-income producing ** Affiliated unregistered money market fund available only to First Investors funds and certain accounts managed by First Investors Management Company, Inc. Rate shown is the 7-day yield at September 30, 2008.
